Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 24, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154710                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 154710
                                                                    COA: 326932
                                                                    Wayne CC: 15-000361-FC
  SHERRON DESHAWN DAVIS,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the September 15, 2016
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE the sentence of the Wayne Circuit Court,
  and we REMAND this case to the trial court for resentencing. As the prosecutor
  concedes, the trial court erred in scoring Offense Variable (OV) 13, MCL 777.43, at 25
  points, because the sentencing offense was not part of a pattern of felonious criminal
  activity involving three or more crimes against a person. The defendant did not commit
  three crimes against a person within a five-year period, and no points should have been
  scored. Because correcting the OV score would change the applicable guidelines range,
  resentencing is required. People v Francisco, 474 Mich. 82 (2006). In all other respects,
  leave to appeal is DENIED, because we are not persuaded that the remaining question
  presented should be reviewed by this Court.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 24, 2017
           d0517
                                                                               Clerk